 


114 HR 1483 IH: Highway Trust Fund Reform Act of 2015
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1483 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2015 
Ms. Foxx introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend titles 23 and 49, United States Code, to repeal wage requirements applicable to laborers and mechanics employed on Federal-aid highway and public transportation construction projects. 
 
 
1.Short titleThis Act may be cited as the Highway Trust Fund Reform Act of 2015. 2.Prevailing rate of wage requirements (a)RepealsThe following provisions are repealed:
(1)Section 113 of title 23, United States Code (and the item relating to such section in the analysis for chapter 1 of such title). (2)Section 5333(a) of title 49, United States Code.
(b)Applicability
(1)Effective dateSubject to paragraph (2), the amendments made by this section shall take effect on the 31st day following the date of enactment of this Act. (2)Existing contractsThe amendments made by this section shall not affect any contract in existence on the date of enactment of this Act or made pursuant to an invitation for bids outstanding on such date of enactment. 
 
